McFarland, J.,
delivered the following dissenting opinion:
I am constrained to announce my dissent from the opinion of the majority of the court in this case.
Conceding that the affidavits are sufficient to show that some of the jury read one of the newspaper ar-*447tides, I cannot see that we ought to assume that they were, or even might have been thereby ' prejudiced against the prisoner. I grant that every one accused of a crime is entitled to a fair and impartial trial, and to this end the trial should be by an unprejudiced jury, and alone upon the evidence introduced in open court, and where there has been any departure from this rule, the verdict should be set aside.
I do not discover anything in the newspaper article in question of an inflammatory character or calculated to prejudice the prisoner^ case with the jury, especially if we assume that they possessed even a moderate degree of intelligence and honesty. The article contains nothing to indicate the drift of 'public opinion as to the prisoner’s guilt, and nothing as to his character, calculated to create prejudice against him. It purports mainly to be a history of the progress of the trial, a matter about which the jury were certainly as well informed as the author of the article. If it purports to state any facts pertinent to the issue before the jury, they are certainly stated in very general terms. The jurors must be supposed to know that a newspaper reporter in an article of this character is not speaking from a personal knoweldge of the facts. Before they enter the jury box they take a solemn oath that they have not formed or expressed any opinion. They are again solemnly sworn to try the case upon the law and evidence. It is fair to presume that the witnesses having a knowledge of the facts are examined in court, where their testimony is subjected to the test of cross examination and argument of coun*448sel. The jury are' universally cautioned by the presiding judge to determine the case alone upon the evidence, and to disregard all outside influences. After all this, to suppose that a jury could, in any degree, be influenced in their verdict by a newspaper article containing nothing more than the one in question, is to attribute to them a degree of weakness scarcely consistent with their fitness for their position. Besides, the defendant has not seen proper to take a general bill of exceptions, setting out the evidence upon which he was convicted, so as to enable this court to see-whether his case was so doubtful as to admit of the scales being turned against him by so slight a - weight..
The fact that the newspaper reporter obtained his information from one of the prosecuting attorneys, is of no consequence, as there is no reason to suppose that there was any purpose on his part to tamper with the-jury or to influence them. It would be as easy to suppose that it was a device upon the part of the defense to obtain a new trial in the event of a conviction, but I see no ground for either supposition.
The right of the accused to an impartial trial should be faithfully guarded, but there is danger that in our anxiety to do so we may sometimes fail ,to render due protection to the public, and throw such obstacles in the way of the execution of the criminal law, as to greatly impair its efficiency.
I therefore respectfully dissent from the majority opinion.
CoopER, J.,- concurs in this dissent.